Texas State Board of Pharmacy
Gunter Hotel
San Antonio, Texas
Gentlemen:               ATTRRTIOR: W. Ii. Coualns
                         Opinion Ro. O-3109
                         Re: Whether Pharmacy'Board may
                              confiscate certificate from
                              foreign state oftpharmacist
                              not registered In Texas.
          This will acknowledge receipt of your letter of
January 30, 1941, requesting the opinion of this department
upon the following matter:
          "Does the Texas State Board of Pharmacy
     have the power or right to confiscate any certi-
     ficate held by a person not registered as a
     pharmacist'ln Texas, but who is registered by
     some other state, and who is using his certlfi-
     cate issued by that state to practice pharmacy
     In Texas, displaying and exhibiting same as a
     subterfuge to the public?"
          We have carefully examined the provisions of Chapter
8 of Title 71 of the Revised Civil Statutes relating to the
practice of pharmacy In this State and the powers and duties
of the State Board of Pharmacy; yet, we have been unable to dis-
cover that the Legislature has authorized the Board or Its
agents to confiscate a certificate to practice pharmacy issued
by a foreign state and used by a pharmacist in Texas as a sub-
terfuge to practice pharmacy In this State without registration.
          Of course, as we pointed out in Opinion No. O-2321,
if a pharmacist registered in another state practices in this
state without license from the State Board of Pharmacy, or does
not operate under the direct supervision of one so registered, he
will be committing a misdemeanor in violation of Article 758a of
Vernon's Annotated Penal Code.
Texas State Board of Pharmacy, Page 2


          However, It is the opinion of this Department and
you are advised that the State Board of Pharmacy has no power
or authority to confiscate a certificate to practice pharmacy
Issued by another state used as a subterfuge by a pharmacist
to practice in this State without registration.
                               Yours very truly,


                               By a/    James D. Smullen
                                        James D. Smullen
                                                 Assistant
JDS:JS:hep


APPROVED FEB 4, 1941
Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
APPROVED
 OPINION
COMMITTEE
BY BWB
CHAIRMAN